Per curiam.
Motion by defendant for stay of execution of an order for committal to jail for contempt of court for failure to answer certain questions relating to his membership in the Communist party after he had been granted immunity under the provisions of Laws 1955, chapter 312. It appears upon hearing that a substantial question exists as to the validity of the immunity statute under the federal and state Constitutions which the defendant intends to present to this court for determination.
A separate order of this court will provide that the defendant’s exceptions are to be heard and argued within thirty-five days hence. It is accordingly adjudged that the order of committal be suspended and stayed pending final disposal of the constitutional issue in this court, upon such orders as the Trial Court may make for bail to be furnished by the defendant to secure execution of the order in full if it shall in final adjudication be held validly imposed. See State v. Chaplinsky, 91 N. H. 527.